



EXHIBIT 10.1
PRA HEALTH SCIENCES, INC.
2017 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated effective as of January 1, 2019)




1.Establishment of Plan; Purposes. The Company hereby adopts the Plan. The
purpose of the Plan is to provide Eligible Employees with a convenient means of
acquiring an equity interest in the Company through Contributions, to enhance
such employees’ sense of participation in the affairs of the Company and
Participating Subsidiaries and Participating Affiliates, and to provide an
incentive for continued employment. The Plan includes two components: a Code
Section 423 Component (the “423 Component”) and a non-Code Section 423 Component
(the “Non-423 Component”). The Company intends to have the 423 Component qualify
as an “employee stock purchase plan” under Section 423 of the Code and,
accordingly, will be construed so as to extend and limit Plan participation in a
uniform and nondiscriminatory basis consistent with the requirements of Section
423 of the Code. In addition, the Plan authorizes the grant of a Purchase Right
under the Non-423 Component that does not qualify as an “employee stock purchase
plan” under Section 423 of the Code; such Purchase Right(s) shall be granted
pursuant to rules, procedures or sub-plans adopted by the Committee designed to
achieve tax, securities laws or other objectives for Eligible Employees and the
Company. Except as otherwise provided herein, the Non-423 Component will be
operated and administered in the same manner as the 423 Component.


2.    Definitions. As used in the Plan, the following terms shall have the
meanings provided in this Section 2.


(a)    “Acquiring Corporation” shall have the meaning ascribed to it in
Section 16(a) of the Plan.
(b)    “Administrator” means the Committee or one or more of the Company’s
officers or management team appointed by the Board or Committee to administer
the day-to-day operations of the Plan. Except as otherwise provided in the Plan,
the Board or Committee may assign any of its administrative tasks to the
Administrator.
(c)    “Applicable Law” means the requirements relating to the administration of
equity-based awards and the related Shares under U.S. state corporate laws, U.S.
federal and state securities laws, the Code, the rules of any stock exchange or
quotation system on which the Shares are listed or quoted and applicable laws of
any non-U.S. jurisdiction where Purchase Rights are, or will be, granted under
the Plan.
(d)    “Base Compensation” means an Eligible Employee’s annualized regular,
fixed base salary or wages based on the Eligible Employee’s salary or wage rate
(and number of hours per week) in effect as of the date of each Contribution and
excludes any bonus, sales commissions, overtime payment, payment of deferred
compensation or equity compensation, contribution by the Company or a
Participating Subsidiary or Participating Affiliate to an


1

--------------------------------------------------------------------------------





employee benefit plan or other similar payment or contribution. The
Administrator shall have discretion to determine the application of this
definition to Eligible Employees outside the United States.
(e)    “Board” means the Board of Directors of the Company.
(f)    “Code” means the United States Internal Revenue Code of 1986, as amended
or replaced to date or hereafter. References to a specific section of the Code
or United States Treasury Regulation thereunder will include such section or
regulation, any valid regulation or other official applicable guidance
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.
(g)    “Committee” means the Compensation Committee of the Board or any
subcommittee referred to in Section 5(c) of the Plan.
(h)    “Common Stock” means the common stock of the Company, USD 0.01 par value
per share, as the same may be converted, changed, reclassified or exchanged.
(i)    “Company” means PRA Health Science, Inc., a Delaware corporation, or any
successor to all or substantially all of the Company’s business that adopts this
Plan.
(j)    “Contributions” means the amount of Base Compensation contributed by a
Participant through payroll deductions, or direct contributions made by a
Participant where permitted for the Non-423 Component, to fund the exercise of
any Purchase Rights granted to such Participants pursuant to the Plan.
(k)    “Corporate Transaction” shall have the meaning ascribed to it in Section
16(b) of the Plan.
(l)    “Date of Grant” means the first day of each Offering Period.
(m)    “Eligible Employee” means any individual who is treated as an active
employee in the records of the Company, any Participating Subsidiary or any
Participating Affiliate, regardless of any subsequent reclassification by the
Company or by any Participating Subsidiary or Participating Affiliate, any
governmental agency or any court. For purpose of the 423 Component, the
employment relationship shall be treated as continuing intact while the
individual is on military or sick leave or other bona fide leave of absence
approved by the Company or the Participating Subsidiary so long as the leave
does not exceed three (3) months or if longer than three (3) months the
individual’s right to reemployment is provided by statute or has been agreed to
by contract or written policy of the Company which provides for a right of
reemployment following the leave of absence.
(n)    “Enrollment Date” means the date an Eligible Employee: (i) satisfies the
eligibility requirements of the Plan, and (ii) delivers to the Administrator or
its designee in accordance with the rules established by the Administrator a
fully-completed enrollment form


2

--------------------------------------------------------------------------------





(which may be in electronic form) no later than three (3) business days before
the next Date of Grant (or such other deadline established by the Administrator
from time to time).
(o)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended
from time to time.
(p)    “Fair Market Value” shall mean (i) if the Company’s Common Stock is
publicly traded as of a given date of determination, the closing selling price
per share of Common Stock on such date of determination (or the closing selling
price on the last preceding date for which such quotation exists, if the date of
determination is not a Trading Day), as such price is reported on the Principal
Exchange; or (ii) if the Company’s Common Stock is at the time not publicly
traded, the Fair Market Value will be determined by the Committee, in good
faith, taking into account any and all information known to the Company
regarding the price and number of shares traded, if any, in privately negotiated
transactions, and such other factors as it deems appropriate.
(q)    “Offering Period” means the periods established in accordance with
Section 7 of the Plan during which Purchase Rights may be granted pursuant to
the Plan and may be purchased on one or more Purchase Dates. The duration and
timing of Offering Periods may be changed pursuant to Sections 7 and 29 of the
Plan.
(r)    “Parent Corporation” means a “parent corporation,” whether now or
hereafter existing, as defined in Section 424(e) of the Code.
(s)    “Participant” means an Eligible Employee who enrolls in the Plan.
(t)    “Participating Affiliate” means any Subsidiary selected by the
Administrator as eligible to participate in the Non-423 Component of the Plan.
(u)    “Participating Subsidiary” means any Subsidiary selected by the
Administrator as eligible to participate in the 423 Component of the Plan.
(v)    “Plan” means this PRA Health Science, Inc. 2017 Employee Stock Purchase
Plan, including both the 423 Component and the Non-423 Component.
(w)    “Principal Exchange” means the principal stock exchange or market on
which the Common Stock is then traded.
(x)    “Purchase Date” means the last day of each Offering Period, subject to
adjustment as described in Section 7 of the Plan.
(y)    “Purchase Price” shall have the meaning ascribed to it in Section 9 of
the Plan.
(z)    “Purchase Right” means the right to purchase Shares under the Plan during
an Offering Period.


3

--------------------------------------------------------------------------------





(aa)    “Shares” means the shares of Common Stock reserved for the Plan.
(bb)    “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(cc)    “Termination Date” shall have the meaning ascribed to it in Section 3 of
the Plan.
(dd)    “Trading Day” means a day on which the Principal Exchange is open for
trading.
(ee)    “U.S.” means United States of America.
(ff)    “Withdrawal Date” shall have the meaning ascribed to it in Section 12(c)
of the Plan.
3.    Effective Date; Termination Date. The Plan first became effective July 1,
2017 following the approval of the Plan by a majority of the Company’s
shareholders on June 1, 2017. The Plan is amended and restated effective as of
January 1, 2019. This Plan shall continue until the earlier to occur of
(a) termination of this Plan by the Board (which termination may be effected by
the Board at any time pursuant to Section 29 below), (b) issuance of all of the
Shares, or (c) at 5:00 P.M. Eastern time on June 30, 2027 (the “Termination
Date”). Following the Termination Date, no further Purchase Rights may be
granted under the Plan, but such termination will not affect any Purchase Right
granted prior to the Termination Date.


4.    Stock Subject to Plan. A total of 3,000,000 Shares of the Company’s Common
Stock are reserved and will be available for issuance under this Plan, including
both the 423 Component and the Non-423 Component. Such number will be subject to
adjustments effected in accordance with Section 15 of this Plan. In the event
that a Purchase Right or part thereof expires or is otherwise canceled or
terminated, the Shares subject to the unexercised portion of such Purchase Right
will be available for re-use in future Purchase Right grants under the Plan.


5.    Administration.


(a)    The Plan will be administered by the Committee. Anything in the Plan to
the contrary notwithstanding and subject to Applicable Law, any authority or
responsibility that, under the terms of the Plan may be exercised by the
Committee, may alternatively be exercised by the Board. Subject to Applicable
Law, no member of the Board or Committee (or its delegates) will be liable for
any good faith action or determination made in connection with the operation,
administration or interpretation of the Plan. In the performance of its
responsibilities with respect to the Plan, the Committee will be entitled to
rely upon, and no member of the Committee will be liable for any action taken or
not taken in reliance there upon, information and/or advice furnished by the
Company’s officers or employees, the Company’s accountants, the Company’s
counsel and any other party that the Committee deems necessary. The Company will
pay all reasonable expenses incurred by the Administrator and the Company in
connection with the administration of this Plan.


4

--------------------------------------------------------------------------------





(b)    The Committee shall have full power and authority to administer the Plan,
including, without limitation, the authority to (i) construe, interpret,
reconcile any inconsistency in, correct any default in and supply any omission
in, and apply the terms of the Plan and any enrollment form or other instrument
or agreement relating to the Plan, (ii) determine eligibility and adjudicate all
disputed claims filed under the Plan, including whether Eligible Employees shall
be granted a Purchase Right and participate in the 423 Component or the Non-423
Component of the Plan, and which entities shall be Participating Subsidiaries or
Participating Affiliates, (iii) determine the terms and conditions of any
Purchase Right granted under the Plan, (iv) establish, amend, suspend or waive
such rules and regulations and appoint such agents as it shall deem appropriate
for the proper administration of the Plan, (v) amend an outstanding Purchase
Right, including any amendments to a right that may be necessary for purposes of
effecting a transaction contemplated under Section 16 hereof (including, but not
limited to, an amendment to the class or type of stock that may be issued
pursuant to the exercise of a Purchase Right or the Purchase Price applicable to
a right), provided that the amended right otherwise conforms to the terms of the
Plan, and (vi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan.
Notwithstanding any provision to the contrary in this Plan, the Committee may
adopt rules or procedures relating to the operation and administration of the
Plan to accommodate the specific requirements of local laws and procedures for
jurisdictions outside of the United States. Without limiting the generality of
the foregoing, the Committee specifically is authorized to adopt rules,
procedures and sub-plans, which, for purposes of the Non-423 Component, may be
outside of the scope of Section 423 of the Code, regarding, without limitation,
eligibility to participate, the definition of Base Compensation, the dates and
duration of Offering Periods or other periods during which Participants may make
Contributions toward the purchase of Shares, the method of determining the
Purchase Price and the discount from Fair Market Value at which Shares may be
purchased, any minimum or maximum amount of Contributions a Participant may make
in an Offering Period or other specified period under the applicable sub-plan or
policy, the treatment of Purchase Rights upon a change in control or a change in
capitalization of the Company, the handling of Contributions, the making of
Contributions to the Plan (including, without limitation, in forms other than
payroll deductions), establishment of bank or trust accounts to hold
Contributions, payment of interest, conversion of local currency, obligations to
pay payroll tax, determination of beneficiary designation requirements,
withholding procedures, and handling of Share issuances and stock certificates
that vary with applicable local requirement. All determinations by the Committee
in carrying out and administering the Plan and in construing and interpreting
the Plan, and any enrollment form and/or other instrument or agreement relating
to the Plan, shall be made in the Committee’s sole discretion and shall be
final, binding and conclusive for all purposes and upon all interested persons.


(c)    To the extent not prohibited by Applicable Law, the Committee may, from
time to time, delegate some or all of its authority under the Plan to a
subcommittee or subcommittees of the Committee or other persons or groups of
persons as it deems necessary, appropriate or advisable under conditions or
limitations that it may set at or after the time of the delegation. For purposes
of the Plan, references to the “Administrator” shall be deemed to refer to any
subcommittee, subcommittees, or other persons or groups of persons to whom the
Committee delegates authority pursuant to this Section 5(c).


5

--------------------------------------------------------------------------------







6.    Eligibility.
(a)    Eligible Employees are eligible to participate in the offering for each
Offering Period, subject to the limitations imposed by Section 423(b) of the
Code for the 423 Component.
(b)    In establishing the terms of a Purchase Right granted hereunder, the
Administrator may exclude one or more of the following categories of employees
from participation:
(i)    any employee who has a period of employment with the Company and/or a
Participating Subsidiary or Participating Affiliate of less than 2 years (or
some shorter period of employment as may be established by the Administrator
from time to time);
(ii)    any employee whose customary employment with the Company and/or a
Participating Subsidiary or Participating Affiliate is less than 20 hours per
week (or at the discretion of the Administrator a threshold less than 20 hours
per week);
(iii)    any employee whose customary employment is less than 5 months (or at
the discretion of the Administrator a threshold less than 5 months) with the
Company and/or a Participating Subsidiary or Participating Affiliate in any
calendar year; or
(iv)    any employee who is a “highly compensated employee” as defined in
Section 414(q) of the Code of the Company or a Participating Subsidiary or
Participating Affiliate, and provided that the Administrator may also exclude
subsets of highly compensated employees to the extent permitted by Section 423
of the Code and the regulations issued thereunder.
(c)    Notwithstanding anything else provided herein, a Purchase Right may not
be granted in an Offering Period under the 423 Component to an employee who,
together with any other person whose stock would be attributed to such employee
pursuant to Section 424(d) of the Code, (i) owns stock or holds options to
purchase stock possessing five percent (5%) or more of the total combined voting
power or value of all classes of stock of the Company or any of its
Participating Subsidiaries, or (ii) as a result of being granted a Purchase
Right under this Plan with respect to such Offering Period, would own stock or
hold rights to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company (or any
Parent Corporation or Subsidiary of the Company).
7.    Offering Periods. Unless otherwise determined by the Administrator, this
Plan will be administered on the basis of sequential six-month Offering Periods
until the Plan is terminated: (a) a six (6) month period commencing on January 1
and ending on the following June 30, and (b) a six (6) month period commencing
on July 1 and ending on the following December 31. The Administrator may
establish additional or alternative sequential or overlapping Offering Periods,
which may have different durations, provided that no Offering Period may exceed
twenty-seven (27) months. In the event that the Purchase Date of a given


6

--------------------------------------------------------------------------------





Offering Period is not a Trading Day, then the Purchase Date will be the last
day prior to such date which is a Trading Day. The Administrator may establish
different Offering Periods for the 423 Component and for the Non-423 Component.
8.    Grant of Purchase Right; Expiration. Each person who is an Eligible
Employee on a Date of Grant will be granted a Purchase Right for the Offering
Period. Such right will be to purchase up to the whole number of Shares to be
determined by dividing 12,500 by the Fair Market Value of one (1) Share
determined as of the Date of Grant. In any event, Purchase Rights granted to
Eligible Employees are subject to the individual limit set forth in Section 13.
In order to participate in the Plan for a given Offering Period, an Eligible
Employee must enroll as described in Section 10 below. The Purchase Right
granted hereunder will be exercised only as described in Section 11 below. Any
portion of a Purchase Right remaining unexercised after the Purchase Date for
the Offering Period to which such Purchase Right relates will expire immediately
upon the end of such Offering Period.
9.    Purchase Price. The purchase price per share at which a Share may be
acquired on a Purchase Date will be eighty-five percent (85%) of the lesser of:
(a) the Fair Market Value of a Share on the Date of Grant (or, if the Date of
Grant is not a Trading Day, the first Trading Day of the Offering Period), or
(b) the Fair Market Value of a Share on the Purchase Date (the “Purchase
Price”), provided, however, that the Administrator may, prior to the
commencement of any Offering Period, provide for a Purchase Price for such
Offering Period based on a discount of less than fifteen percent (15%) of the
Fair Market Value of a Share on the Date of Grant or the Purchase Date. Further,
the Purchase Price may be established by the Administrator by any manner or
method the Administrator determines, and subject to (i) with respect to the 423
Component, compliance with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation or stock exchange rule) or
(ii) with respect to the Non-423 Component, pursuant to such manner or method as
determined by the Administrator to comply with Applicable Law.
10.    Enrollment by Eligible Employee.
(a)    Enrollment. An Eligible Employee will be able to participate in the Plan
on the first Date of Grant after his or her Enrollment Date. The Company may,
from time to time change the Enrollment Date, permissible enrollment period, and
the rules and procedures in place for an Eligible Employee to enroll in the
Plan, as deemed advisable by the Administrator, in its sole discretion, for
proper administration of the Plan. For avoidance of doubt, an employee who
becomes eligible to participate in the Plan after an Offering Period has
commenced will not be eligible to participate in such Offering Period but may
participate in any subsequent Offering Period provided such employee is still
eligible to participate in the Plan as of the commencement of any such
subsequent Offering Period.
(b)    Failure to Enroll. An Eligible Employee who does not deliver an
enrollment form to the Administrator or its designee on or before the third
(3rd) business day before the next Date of Grant (or such other deadline
established by the Administrator from time to time) will not participate in the
Plan for that Offering Period, nor for any subsequent Offering Period unless
such Eligible Employee subsequently enrolls in the Plan by filing such an


7

--------------------------------------------------------------------------------





enrollment form with the Administrator or its designee on or before the third
(3rd) business day before the next Date of Grant of such subsequent Offering
Period (or such other deadline established by the Administrator from time to
time).
(c)    Continuance of Enrollment. Once enrolled, a Participant’s enrollment
carries forward to each subsequent Offering Period, unless and until such
Participant’s employment with the Company ends, the Participant changes his or
her Contributions election as described in Section 11(d) below, or the
Participant withdraws from participation as described in Section 12 below.
11.    Contributions under the Plan; Exercise of Purchase Right and Payment of
Purchase Price. Shares which are acquired pursuant to the exercise of a Purchase
Right hereunder may be paid for only by means of Contributions made by the
Participant during the Offering Period. Except as set forth below, the amount of
Contributions withheld from a Participant’s Base Compensation, or otherwise
contributed by a Participant, during each pay period will be determined by the
Participant’s enrollment form.
(a)    Limitations on Contributions. Unless otherwise determined by the
Administrator, payroll deductions with respect to the Plan for any Participant
will be in whole percentages from 1% to 15% (or such greater percentage as the
Administrator may establish from time to time before an Offering Period begins)
of the Participant’s Base Compensation for each pay period during the applicable
Offering Period. Notwithstanding the foregoing, the Administrator may change the
contribution limit effective as of a future Date of Grant, upon reasonable
notice to the Eligible Employees. Amounts withheld under the 423 Component will
be reduced by any amounts contributed by the Participant and applied to the
purchase of Common Stock pursuant to any other employee stock purchase plan
qualifying under Section 423 of the Code. To the extent necessary to comply with
non-U.S. requirements, the Administrator may permit Eligible Employees
participating in a specified Offering Period to contribute amounts to the Plan
through payment by cash, check or other means, provided that such contribution
shall not exceed 15% (or such other greater percentage as the Administrator may
establish from time to time before an Offering Period begins) of the
Participant’s Base Compensation during the Offering Period.
(b)    Payroll Deductions or Contributions. Payroll deductions or contributions,
as applicable, will commence on the first payday following the Date of Grant and
will continue through the end of the Offering Period unless sooner altered or
terminated by the Participant or otherwise as provided in the Plan.
(c)    Participant Accounts. An individual bookkeeping account will be
maintained under the Plan for each Participant. All payroll deductions or
contributions from a Participant will be credited to such account and will be
deposited with the general funds of the Company, subject to Applicable Law.
There is no obligation on the part of the Company to segregate funds for each
Participant. Interest will not be paid on any Contributions held pursuant to
this Plan, unless required under Applicable Law or the Administrator elects to
make such payments.


8

--------------------------------------------------------------------------------





(d)    Election to Stop Contributions. A Participant may elect to stop further
Contributions by delivering to the Administrator or its designee a properly
completed change form, or such other form as specified by the Administrator.
Contributions will cease as soon as administratively practicable. An election to
stop Contributions may be made at any time up to thirty (30) days prior to the
end of an Offering Period (or such other deadline the Administrator may
establish from time to time).
(e)    Purchase of Shares. On each Purchase Date, each Participant who has not
withdrawn from the Offering Period or whose participation in the Offering Period
has not terminated on or before such Purchase Date will automatically exercise
his or her right to purchase the number of whole Shares arrived at by dividing
the total amount of the Participant’s accumulated Contributions for the Offering
Period by the Purchase Price; provided, however, in no event will the number of
Shares purchased by the Participant exceed the number of Shares subject to the
Participant’s Purchase Rights or the limitations imposed by Section 13 hereof.
No Shares will be purchased on a Purchase Date on behalf of a Participant whose
participation in the Offering Period or the Plan has terminated on or before
such Purchase Date.
(f)    Issuance of Shares. As promptly as practicable after the Purchase Date,
the Company will, at its election, either: (i) issue a certificate to each
Participant representing the Shares deliverable to such Participant upon the
exercise of the Purchase Right; or (ii) document each Participant’s interest in
the Shares deliverable to such Participant by registering such Shares with the
Company’s transfer agent (or another custodian selected by the Company) in
book­entry form in each such Participant’s name.
(g)    Remaining Cash Balance. Unless otherwise determined by the Administrator,
any cash balance remaining in a Participant’s account at the end of a Purchase
Date will be refunded to the Participant as soon as practicable after such
Purchase Date. In the event the cash to be returned to a Participant pursuant to
the preceding sentence is an amount less than the amount necessary to purchase a
whole Share, the Company may establish procedures whereby such cash is
maintained in the Participant’s account and applied toward the purchase of
Shares in the subsequent Offering Period.
12.    Participant Withdrawal.
(a)    Withdrawal from Offering Period. A Participant may withdraw from an
Offering Period by delivering to the Administrator or its designee a properly
completed notice of withdrawal, in such form as specified by the Administrator.
Such notice of withdrawal may be made at any time up to thirty (30) days prior
to the end of an Offering Period (or such other deadline the Administrator may
establish from time to time). A Participant so withdrawing is prohibited from
again participating in that Offering Period. Subject to Section 12(c), by
withdrawing from an Offering Period, a Participant does not waive the right to
participate in subsequent offerings, and may commence participation in the next
Offering Period commencing immediately thereafter by again satisfying the
requirements of Section 10 above. The Company may impose, from time to time, a
requirement that the notice to withdraw be on file for a reasonable period prior
to the effectiveness of the Participant’s withdrawal from an Offering Period.


9

--------------------------------------------------------------------------------





(b)    Return of Contributions. Upon withdrawal from an Offering Period pursuant
to Section 12(a), the withdrawn Participant’s accumulated Contributions which
have not been applied toward the purchase of Shares under the Plan will be
returned as soon as practicable after the withdrawal, without the payment of any
interest to the Participant (unless the Administrator has determined otherwise
pursuant to Section 11(c) above), and the Participant’s interest in the Offering
Period will terminate.
(c)    Participation Following Withdrawal. An employee who is also an officer or
director of the Company subject to section 16 of the Exchange Act and who is
deemed to “cease participation” in the Plan within the meaning of Rule 16b-3
promulgated under the Exchange Act as amended from time to time or any successor
rule or regulation as a consequence of his or her withdrawal from an Offering
Period pursuant to Section 12(a) above will not again participate in the Plan
for at least six (6) months after the date of such withdrawal (the “Withdrawal
Date”). Unless otherwise construed to be an earlier date pursuant to any
applicable law, the Withdrawal Date for purposes of this paragraph refers to the
date that the related notice of withdrawal is provided to the Company as
required by Section 12(a).
13.    Limitations on Shares to be Purchased. No Eligible Employee will be
entitled to purchase Shares under the Plan at a rate which, when aggregated with
his or her rights to purchase shares under all other employee stock purchase
plans of the Company or any Participating Affiliate or Participating Subsidiary,
exceeds USD 25,000 in fair market value, determined as of the Date of Grant (or
such other limit as may be imposed by the Code) for each calendar year in which
the employee participates in this Plan. The Company will automatically suspend
the Contributions of any Participant as necessary to enforce such limit provided
that when such Contributions automatically resume, the Company must apply the
rate in effect immediately prior to such suspension. In the event the number of
Shares which might be purchased by all Participants in the Plan exceeds the
number of Shares available under the Plan as set forth in Section 4, the Company
will make a pro rata allocation of the remaining Shares in as uniform a manner
as is practicable and as the Administrator determines to be equitable.


10

--------------------------------------------------------------------------------





14.    Effect of Termination of Employment. Unless otherwise required by
Applicable Law, termination of an Eligible Employee’s employment with the
Company, a Participating Affiliate or a Participating Subsidiary for any reason
(including for retirement, disability, or death), immediately terminates his or
her participation in this Plan. In addition, an Eligible Employee’s failure to
remain eligible to participate in the Plan as described in Section 6 above
immediately terminates his or her participation in this Plan. In either such
event, the Contributions credited to the Eligible Employee’s account will be
returned to him or her or, in the case of his or her death, as described in
Section 26, as soon as practicable. Interest will not be paid on sums returned
to a Participant pursuant to this Section 14 unless the Administrator elects
otherwise pursuant to Section 11(c) above. For purposes of this Section 14, an
Eligible Employee will not be deemed to have terminated employment or failed to
remain in the continuous employ of the Company, of a Participating Affiliate, or
of a Participating Subsidiary in the case of medical leave, military leave, or
any other leave of absence approved by the Administrator; provided that such
leave is for a period of not more than three (3) months or reemployment upon the
expiration of such leave is guaranteed by contract or law.
15.    Capital Changes. In the event of any change affecting the number, class
or terms of the Company’s Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the Company’s
receipt of consideration, the Administrator will make appropriate adjustments to
(a) the maximum number and class of securities issuable under the Plan, and
(b) the number and class of securities and the price per Share in effect under
each outstanding Purchase Right in order to prevent the dilution or enlargement
of benefits thereunder. Except as expressly provided herein, no issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, will affect, and no adjustment by reason thereof will be
made with respect to, the number or Purchase Price of Shares subject to a
Purchase Right.
16.    Corporate Transactions.
(a)    Effect of Corporate Transaction. In the event of a Corporate Transaction
(as defined below), the Board, in its sole discretion, may arrange with the
surviving, continuing, successor, or purchasing corporation, as the case may be
(the “Acquiring Corporation”), for the Acquiring Corporation to assume the
Company’s rights and obligations under the Plan. In the event that the Company’s
rights and obligations under the Plan are not so assumed, then the Plan will
terminate effective as of the date of such Corporate Transaction, and all
outstanding Purchase Rights will terminate effective as of the date of the
Corporate Transaction to the extent that the Purchase Right is not exercised as
of the date of the Corporate Transaction. In the event of such termination, the
Contributions credited to a Participant’s account and not previously used to
purchase Shares pursuant to a Purchase Right prior to such termination will, as
soon as practicable, be returned to the Participant. Interest will not be paid
on such sums returned to a Participant pursuant to this Section 16(a) unless the
Administrator elects otherwise pursuant to Section 11(c) above.


11

--------------------------------------------------------------------------------





(b)    Corporate Transaction Defined. As used in this Plan, the term “Corporate
Transaction” means any of the following transactions, provided, however, that
the Administrator shall determine under parts (iv) and (v) whether multiple
transactions are related, and its determination shall be final, binding and
conclusive:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;
(iii)    the complete liquidation or dissolution of the Company;
(iv)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger; or
(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities.
17.    Nonassignability. Neither Contributions credited to a Participant’s
account nor any rights with regard to the exercise of a Purchase Right or to
receive Shares under this Plan may be assigned, transferred, pledged or
otherwise disposed of in any way (other than by will, the laws of descent and
distribution or as provided in Section 26 below) by a Participant. Any such
attempt at assignment, transfer, pledge or other disposition is void and without
effect.
18.    Reports. Each Participant will receive promptly after the end of each
Offering Period a report of his or her account setting forth the total
Contributions accumulated, the number of Shares purchased, the per share price
thereof and the remaining cash balance, if any, carried forward to the next
Offering Period.
19.    Notice of Disposition; Restriction on Transfer of Shares. Each
Participant shall give the Administrator prompt notice of any disposition of
Shares acquired pursuant to the Purchase Right granted under the Plan in
accordance with such procedures as may be established by the Administrator. The
Company may, at any time, through appropriate legends on any certificate
representing Shares acquired pursuant to this Plan or otherwise, request that
the third-


12

--------------------------------------------------------------------------------





party broker of the Plan designated by the Company notify the Company of any
transfer of Shares. The obligation of the Participant to provide such notice
will continue notwithstanding any such request to the Company’s transfer agent.
Further, the Administrator may require that, until such time as a Participant
disposes of Shares acquired pursuant to the Purchase Right granted under the
Plan, the Participant shall hold all such Shares in the Participant’s name and
with a third-party broker/administrator designated by the Company until the
lapse of any period(s) established by the Administrator.
20.    No Right to Continued Employment. Neither this Plan nor the grant of any
Purchase Right hereunder will confer any right on any employee to remain in the
employ of the Company, any Participating Affiliate or any Participating
Subsidiary, or restrict the right of the Company, any Participating Affiliate or
any Participating Subsidiary to terminate such employee’s employment.
21.    Rights as a Shareholder. No Eligible Employee will have any rights as a
shareholder of the Company with respect to any Shares subject to a Purchase
Right until: (a) such Purchase Right has been validly exercised in the manner
described herein, (b) full payment of the Purchase Price has been made for such
Shares, and (c) the Shares have been actually delivered to Employee in either
certificated or book-entry form as described in Section 11(f) above. Except for
adjustments as provided in Section 15 above, no adjustment will be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights as to which the record date for
determining shareholders entitled to receive the same is prior to the date of
the delivery of such Shares as described in Section 11(f) above.
22.    Payment of Taxes. Each Participant will be responsible for any federal,
state, or any other tax liability payable to any authority, national insurance,
social security, payment-on-account or other tax obligations, if any, which
arise as a result of participating in the Plan, including, for avoidance of
doubt, any liability of the Participant to pay an employer tax or social
insurance obligation, which liability has been shifted to the Participant as a
matter of law or contract. At any time, the Company or its Subsidiary, may, but
shall not be obligated to, withhold from the Participant’s compensation the
amount necessary to meet applicable withholding obligations, including any
withholding required to make available to the Company or its Subsidiary, as
applicable, any tax deductions or benefits attributable to sale or early
disposition of Shares by the Eligible Employee. In addition, the Company or its
Subsidiary, as applicable, may withhold (a) from the proceeds of the sale of
Shares, (b) a sufficient whole number of Shares otherwise issuable following
purchase having an aggregate Fair Market Value sufficient to pay applicable
withholding obligations, or (c) by any other means set forth in the applicable
enrollment documents.
23.     Code Section 409A; Tax Qualification.
(a)    Purchase Rights granted under the 423 Component are exempt from the
application of Section 409A of the Code. Purchase Rights granted under the
Non-423 Component to U.S. taxpayers are intended to be exempt from the
application of Section 409A under the short-term deferral exception and any
ambiguities shall be construed and interpreted in


13

--------------------------------------------------------------------------------





accordance with such intent. Subject to Section 23(b), Purchase Rights granted
to U.S. taxpayers under the Non-423 Component are subject to such terms and
conditions that will permit such Purchase Rights to satisfy the requirements of
the short-term deferral exception available under Section 409A of the Code,
including the requirements that the Shares subject to a Purchase Right be
delivered within the short-term deferral period. Subject to Section 23(b) of the
Plan, in the case of a Participant who would otherwise be subject to Section
409A of the Code, to the extent the Company determines that the Purchase Right
or any aspect of the Purchase Right is subject to Section 409A of the Code, the
Purchase Right shall be administered in a manner that will comply with Section
409A of the Code, including U.S. Department of Treasury regulations and other
interpretative guidance issued thereunder, including without limitation any such
regulations or other guidance issued after the effective date of the Plan.
Anything in the foregoing to the contrary notwithstanding, the Company shall
have no liability to a Participant or any other party if the Purchase Right that
is intended to be exempt from, or compliant with Section 409A of the Code is not
so exempt or compliant or for any action taken by the Company with respect
thereto.
(b)    Although the Company may endeavor to (i) qualify the Purchase Right(s)
for a favorable tax treatment under the laws of the U.S. or other jurisdictions
outside of the U.S. or (ii) avoid adverse tax treatment (e.g., under Section
409A of the Code), the Company makes no representation to that effect and
expressly disavows any covenant to maintain favorable or avoid unfavorable tax
treatment, notwithstanding anything to the contrary in the Plan, including
Section 23(a). The Company is not constrained in its corporate activity by any
potential negative impact on Participants under the Plan.
24.    Equal Rights and Privileges. All Eligible Employees under the 423
Component will have equal rights and privileges with respect to this Plan so
that this Plan qualifies as an “employee stock purchase plan” within the meaning
of Section 423 or any successor provision of the Code and the related
regulations. The Company may reform any provision of the 423 Component of the
Plan which is inconsistent with Section 423 or any successor provision of the
Code, without further act or amendment by the Company, the Administrator or the
Board, to comply with the requirements of Section 423 of the Code. As it relates
to the 423 Component of the Plan, this Section 24 takes precedence over all
other provisions in this Plan.
25.    Notices. Except as otherwise provided herein, any notice which the
Company or an Eligible Employee may be required or permitted to give to the
other will be in writing and will be deemed duly given when delivered personally
or deposited in the United States mail, first class postage prepaid, and
properly addressed. Notice, if to the Company, will be sent to the following
address (or such other registered address of the Company in the future):
PRA Health Sciences, Inc.
4130 ParkLake Avenue, Suite 400
Raleigh, NC 27612
Attn: General Counsel


Any notice sent by mail by the Company to an Eligible Employee will be sent to
the most current address of the Eligible Employee as reflected on the records of
the Company or its


14

--------------------------------------------------------------------------------





Participating Subsidiaries or Participating Affiliates as of the time said
notice is required. In the case of a deceased Eligible Employee, any notice will
be given to the Eligible Employee’s personal representative if such
representative has delivered to the Company evidence satisfactory to the Company
of such representative’s status as such and has informed the Company of the
address of such representative by notice pursuant to this Section.
26.    Designation of Beneficiary.
(a)    To the extent permitted by the Administrator and under Applicable Law, a
Participant may file on a form provided by the Company a written designation of
a beneficiary who is to receive any Shares and cash, if any, from the
Participant’s account under this Plan in the event of such Participant’s death
subsequent to the end of a Purchase Period but prior to delivery to him of such
Shares and cash. In addition, to the extent permitted by the Administrator and
Applicable Law, a Participant may file on a form provided by the Company a
written designation of a beneficiary who is to receive any cash from the
Participant’s account under this Plan in the event of such Participant’s death
prior to a Purchase Date.
(b)    If applicable, a Participant may change such designation of beneficiary
at any time by written notice on a form provided by the Company. In the event of
the death of a Participant and in the absence of a beneficiary validly
designated under this Plan who is living at the time of such Participant’s
death, the Company will deliver such Shares or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares or cash to the spouse or to any one
or more dependents or relatives of the Participant, or if no spouse, dependent
or relative is known to the Company, then to such other person as the
Administrator may designate.
27.    Conditions upon Issuance of Shares; Limitation on Sale of Shares. The
issuance of Shares under the Plan will be subject to compliance with all
applicable requirements of non-U.S., federal or state law with respect to the
Shares. A Purchase Right may not be exercised if the issuance of Shares upon
such exercise would constitute a violation of any applicable non-U.S., federal
or state securities laws or other law or regulations or the requirements of any
stock exchange or automated quotation system upon which the Shares may then be
listed. Shares will not be issued with respect to a Purchase Right unless (i) a
registration statement under the U.S. Securities Act of 1933, as amended, is in
effect at the time of exercise with respect to the Shares issuable upon exercise
of the Purchase Right, or (ii) in the opinion of legal counsel to the Company,
the Shares issuable upon exercise of the Purchase Right may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of such Act. As a condition to the exercise of a Purchase Right,
the Company may require a Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation, and to make any representation or warranty with respect thereto as
may be requested by the Company.


15

--------------------------------------------------------------------------------





28.    Governing Law. The Plan and all determinations made hereunder and actions
taken pursuant hereto, will be governed by the substantive laws (excluding the
conflict of laws rules) of the U.S. State of Delaware.
29.    Amendment or Termination of this Plan. The Board or the Committee may,
from time to time, amend, modify, suspend or discontinue the Plan at any time
without notice, provided that no Eligible Employee’s existing rights pursuant to
a Purchase Right are adversely affected thereby; and, provided further that,
except with the approval of stockholders of the Company, no such amendment of
the Plan will: (a) increase the aggregate number of shares which may be sold
upon the exercise of Purchase Rights granted under the Plan; (b) change the
formula by which the number of shares which any Participant may purchase is
determined; or, (c) make any other material change for which stockholder
approval is required by the rules of the Principal Exchange. In the event the
Board terminates or discontinue the Plan, no further Purchase Rights may be
granted under the Plan, but such termination will not affect any Purchase Rights
granted prior to the termination; any Purchase Rights outstanding as of the date
of any such termination will remain in full force and effect according to their
terms as though the Plan had not been terminated. Notwithstanding the foregoing,
the Board or the Committee may make such amendments to the Plan as the Board or
the Committee determines to be advisable, if the continuation of the Plan or any
Offering Period would result in financial accounting treatment for the Plan that
is different from the financial accounting treatment in effect on the date this
Plan is adopted by the Board.
30.    Successors and Assigns. Subject to Sections 17 and 26, this Plan will
bind and inure to the benefit of the Company, any Eligible Employee, and their
respective successors, assigns, personal or legal representatives and heirs.
31.    Severability. It is intended that each provision of this Plan be viewed
as separate and divisible, and in the event that any provision hereof is held to
be invalid or unenforceable, the remaining provisions will continue to be in
full force and effect.
32.    Titles. Titles of Sections are provided herein for convenience only, do
not modify or affect the meaning of any provision herein, and do not serve as a
basis for interpretation or construction of this Plan.
33.    Gender and Number. As used herein, the masculine gender includes the
feminine and neuter, the singular numbers the plural, and vice versa, whenever
such meanings are appropriate.




16